Citation Nr: 0331781	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-06 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to certain accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to October 
1945 and from April 1951 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the appellant's claim of entitlement 
to certain accrued VA benefits.  The appellant is the son of 
the veteran and the executor of his estate, and he perfected 
a timely appeal of this determination to the Board.

In May 2003, the appellant testified at a Board hearing 
conducted before the undersigned Veterans Law Judge at the 
local VA office.  During the hearing, the undersigned 
Veterans Law Judge advised the appellant that in the event 
that the benefits he was seeking were not available under the 
law, he could request that his claim be considered as one for 
equitable relief, pursuant to 38 U.S.C.A. § 503 (West 2002), 
for which the Secretary of VA has sole discretion.  In light 
of the following decision, the Board reiterates this notice.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran died on May [redacted], 2000, before an award of 
retroactive compensation benefits was paid to him by VA.

3.  The appellant's spouse pre-deceased him and none on his 
children bore the expenses of his last sickness or is in the 
class of eligible payees enumerated at 38 U.S.C.A. 
§ 5121(a)(2)-(5).  

4.  Although the appellant has demonstrated that he paid 
$8,386.75 in expenses to the funeral home for the veteran's 
burial, applicable law at the time the veteran died provided 
for a maximum benefit for burial and funeral expenses of 
$1,500.00, and in July 2000, VA authorized payment to the 
appellant of that maximum award of burial benefits.


CONCLUSION OF LAW

There is no legal basis for payment of certain accrued 
benefits by VA to the estate of the deceased veteran.  38 
U.S.C.A. §§ 101(4), 2307, 5121, 5122 (West 1991 & Supp. 2000, 
2003); 38 C.F.R.  §§ 3.57, 3.1000, 3.1003 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases 
such as this one in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Background

In a July 1999 rating action, the RO increased the evaluation 
of the veteran's hypertrophic arthritis of the lumbar spine 
with spinal stenosis, status post laminectomy, to 60 percent; 
granted service connection for loss of bowel and bladder 
function and assigned an initial 100 percent rating; granted 
service connection for loss of use of both lower extremities, 
and assigned an initial 100 percent evaluation; established 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person; and 
granted entitlement to specially adapted housing, dependent's 
educational assistance, and to special monthly compensation 
for the loss of use of both lower extremities; each of the 
awards was effective January 7, 1999.

In an appeal, the veteran challenged the effective dates for 
the above awards, and in a May [redacted], 2000, rating decision, the 
RO granted his appeal, establishing April 1, 1997, as the 
effective date for loss of bowel and bladder function and 
loss of use of both lower extremities, with the need for 
regular aid and attendance.  The file reflects on the same 
date as the rating decision, the veteran died, and that the 
appellant notified the RO of the veteran's death on May 17, 
2000, and his compensation payments were promptly stopped.

The May 2000 rating action resulted in a retroactive increase 
in the veteran's VA disability compensation benefits.  
Thereafter, in June 2000, the appellant cited the veteran's 
recent death and contrasted his prompt notification of the 
veteran's passing with the length of the appeal period.  In 
addition, he asserted that the difference in VA compensation 
due to the veteran, based on the grant of the earlier 
effective date, was $63,712.00, which would cover, among 
other costs, $9,819.00 in funeral and burial expenses.

In a July 2000 rating decision, the RO granted service 
connection for the cause of the veteran's death; in a rating 
action dated later that same month, the RO authorized payment 
of $1,500.00 for service-connected burial benefits.  

In October 2000, the appellant, who identified himself as the 
son of the veteran and executor of his estate, filed a VA 
Form 21-601, "Application For Reimbursement From Accrued 
Amounts Due a Deceased Beneficiary."  In completing the 
form, the appellant selected the category "other child or 
children" to describe his relationship to the deceased 
veteran, rather than any of the others, including "child or 
children, unmarried and under 18, or under 23 if attending 
school at the time of the veteran's death, or who became 
permanently incapable or self-support prior to attaining age 
of 18 years."

In a January 16, 2001, letter, the RO acknowledged receipt of 
the appellant's accrued benefits claim and cited paragraph 
five of the form, which indicates that evidence must be 
submitted in support of his claim.  In this regard, the RO 
explained that the appellant's claim had to be accompanied by 
statements of account, preferably on printed billheads, of 
all creditors whose services were rendered in connection with 
the expense of the last sickness and burial of the veteran.  
The RO indicated that the statements needed to show the names 
of the deceased for whom the services were rendered, the 
nature of the cost of the services rendered, all credits, and 
the name of the person for who the payment was received, in 
whole or in part.  The RO stated that it was best if the 
evidence could be submitted as soon as possible, and 
preferably within 60 days.  

A Report of Contact, dated later that same month, shows that 
the RO contacted the appellant regarding his accrued benefits 
claim and requested that he file receipts for his payments 
for the veteran's burial and long-term care; the form 
reflects that the appellant became loud and argumentative and 
indicated that he was not going to submit any receipts.

In addition, in a January 2001 statement, the appellant cited 
the RO's January 16, 2001, letter and asserted, "The sums 
due my father's estate are not 'accrued benefits.'"  
Instead, he contended that they were benefits that "were 
approved by VA and wrongfully withheld from him for over 
three years!"  (emphasis in original).  In addition, he 
argued that neither the May [redacted], 2000, rating decision nor the 
notification of the award of increased benefits mentioned the 
need to provide receipts for his care and attendance, and 
questioned why there was an issue regarding how the 
compensation was used.

The appellant added that the increased compensation was 
intended to cover the cost of caring for the veteran in his 
deteriorating condition.  In this regard, he reiterated that 
the veteran was no longer able to walk and reported that he 
was permanently catherized and had a colostomy.  The 
appellant stated that the veteran's annual daily care 
expenses were in excess of $25,000,00, not including his 
medical expenses.  As a final point, he repeated that he was 
seeking $63,712.00; he noted the cost of the funeral, and 
stated that had those funds been paid earlier, his father's 
life would have been more comfortable, and his family would 
not have been left in debt.

In a February 2001, letter, the RO cited its January 16, 
2001, letter, and indicated that it still needed statements 
of accounts, preferably on printed billheads, of all 
creditors whose services were rendered in connection with the 
expense of the last sickness and burial of the veteran.  The 
RO indicated that the statements needed to reflect the names 
of the deceased for whom the services were rendered, the 
nature of the cost of the services rendered, all credits, and 
the name of the person for whom the payment was received, in 
whole or in part.  The RO noted that the appellant submitted 
three statements from the Dallas VA Medical Center, but that 
none showed an amount paid and not reimbursed.  The RO also 
noted that the funeral bill he submitted was for $8,376.75, 
but that the veteran stated that the funeral expense was 
$9,819.00.  Again, the RO requested that the appellant submit 
the information within 60 days, although it indicated that he 
had one year to do so.

In a March 2001 statement, the veteran cited the RO's 
February 2001 letter, and stated, 

Either pay my father's estate the 
$63,712.00 that he earned or provide us 
with the federal law that allows an 
employer to require receipts of an 
employee's expenses in order to justify 
releasing wrongfully withheld 
compensation.  Please do not refer me to 
38 U.S.C. Section 5121, as it does not 
apply to my father's situation.  In the 
absence of exercising either of these 
options, please establish a hearing date 
so this matter can be resolved.

In the statement, the appellant explained that the difference 
between the funeral bill and the $9,819.00 was the cost to 
transport and bury his father next to his mother, in Lubbock, 
Texas; he added that if the difference of $1,432.25 was all 
VA refused to reimburse, he "did not have a problem with 
that."

An April 2001 Report of Contact reflects that the appellant 
telephoned the RO complaining of the length of time that the 
appeal was taking.  The RO employee reviewed the veteran's 
file and notified the appellant that to date he had not 
furnished the evidence that it had requested, i.e., the 
requested receipts.  The Report of Contact shows that the 
employee tried to explain the situation to him but that the 
appellant "refused to listen"; the employee indicated that 
he would have his section chief call him to discuss the 
situation.

The very next day, a section coach at the RO telephoned the 
appellant at 5:40 p.m. and spoke with him about his appeal 
until 7:25 p.m.  According to the Report of Contact, the 
appellant would not accept that VA had no authority to not 
pay the benefits due at the time of the death to the estate 
of the veteran.  The section coach indicated that he 
explained the definition of accrued benefits to the 
appellant, including reading it to him several times; he also 
read him the text of 38 U.S.C.A. § 5121 and 38 C.F.R. 
§ 3.1000, and specifically noted that paragraph 4 (of the 
regulation) applied to him, and that the only benefits 
payable were the last expenses that he paid.  

The section coach reported that the appellant refused to 
accept that the benefits were accrued benefits and asserted 
that because there was nothing in section 5121 about 
statements of account as evidence, VA had no authority to not 
pay all of the benefits to him.  He also "repeatedly" 
maintained that because he was not a lawyer, the section 
coach had no authority to interpret the law, and that 
everything the section coach said was incorrect.  The section 
coach added, 

He would not accept any statement I made 
and made insulting remarks about me, my 
character and the VA.  He insisted on 
reading something he had found on the 
Internet from which he was taking phrases 
out of context to convince me that he was 
right and I was wrong.  I told him many 
times that all he had to do was furnish 
the evidence which showed he paid the 
last expenses and we would pay the 
reimbursement.  He told me that the law 
did not require him to furnish any more 
proof than his statement and signature 
was all that was required by law.  He 
stated he would not furnish any more 
information and wanted us to process the 
claim so he could proceed to the next 
step and take the VA to court.  He stated 
that he would subpoena me to testify.  I 
told him that we would have the claim 
processed the next day and then he 
threatened me by saying, "You had better 
not deny my claim or," at which time I 
interrupted him and asked him not to 
threaten me and he rephrased his remark.  
I asked him if there was anything else I 
could help him with and he tried to read 
it to me again.  I told him I was not 
going to rehash the whole issue again.  
He said that it did not matter what I 
said[,] that everything I said was 
"bunk" any way [sic].  I told him that 
was the last time I was going to let him 
insult me.  I said "good day" and hung 
up.

Citing its February 2001 letter, in an April 2001 rating 
action, the RO notified the appellant that his claim was 
denied.  In doing so, the RO pointed out that in February 
2001, it had requested that the appellant provide it with 
statements of account on printed billheads of all creditors 
whose services were rendered in connection with the expense 
of the last burial and sickness of the veteran, and explained 
that because it had not received this information, it had to 
deny his claim.

In July 2001, the veteran filed a Notice of Disagreement 
(NOD) and requested that he be awarded the veteran's 
"wrongfully withheld compensation totaling $63,712.00 for 
the time period from 4-1-97 to 1-31-99."  The appellant 
added that "this wrongfully withheld compensation has 
nothing to do with my father's last sickness and burial."

In an April 2002 rating decision that was issued as part of 
the Statement of the Case (SOC) dated that same month, the RO 
confirmed and continued the denial of the appellant's claim, 
reasoning that he had not submitted any evidence showing that 
he had paid the veteran's expenses of last sickness, and in 
the absence of that evidence, he could not be considered a 
proper claimant for accrued benefits purposes.

In his May 2002 Substantive Appeal, the appellant asserted 
that his appeal was based on the "total ineptness and 
incompetence of the Dallas VA hospital and Waco Regional 
Office."  In addition, he noted that the veteran had 
testified at a March 2000 RO hearing, and that in a May [redacted], 
2000, rating action, the RO had awarded him retroactive 
benefits.  The appellant also maintained, "In the VA General 
Counsel review of cases in this manner they have held that 
the award of accrued benefits under 38 U.S.C. § 5121A may be 
based on logical inferences from the information in the file 
at the date of the beneficiary's death."

In May 2003, the appellant testified at a hearing conducted 
before the undersigned Veterans Law Judge.  During the 
hearing, he reiterated his assertion that his claim for 
retroactive benefits was not an accrued claim, contending 
that "if VA had done the right thing from the beginning, the 
funds would have been authorized long before."  The 
appellant also charged that the delay was due to the 
incompetence of the Dallas, Texas, VA hospital, and he 
described the Dallas VA hospital as "out of control" due to 
its bureaucracy.  

The appellant further testified that the veteran became 
bedridden in March 1997, and after that date never walked 
again.  He also stated that in 1999, his father had a 
colostomy.  As a result, the appellant reported that the 
veteran gave him a power of attorney to act on his behalf and 
that he paid thousands of dollars of expenses for his 
father's medical care, treatment and medications during the 
period from April 1997 to February 1999; in this regard, he 
stated he had to borrow money and take out a line of credit 
to pay these expenses, which were approximately $27,000.00 in 
1997, $28,000.00 in 1998, $35,000.00 in 1999, and $17,789.00 
in 2000; his father died on May [redacted], 2000.  

Among the expenses were almost all of the veteran's medical, 
dental, and medication costs, including $2,400.00 for hearing 
aids.  In this regard, the appellant maintained that the wait 
for VA care was too long, and that given that the veteran was 
not ambulatory, traveling to VA for dental treatment was not 
practical; in support, he submitted an undated letter, 
drafted by his sister, detailing the difficulties she and the 
veteran encountered when trying to obtain VA medical care.  

During the hearing, the appellant acknowledged that the bills 
and line of credit were all in the veteran's name, and that 
the funds came from a joint checking account.  He also stated 
that he was unable to produce any receipts showing he paid 
for the veteran's expenses during this period; instead, he 
reported that the only documentation of expenses were the 
veteran's tax returns.  In this regard, the appellant 
testified that it would have been foolish for him to put the 
bills in his name because if he were unable to pay the bills, 
he (the appellant) could "walk away"; at the hearing, he 
also indicated that he did not want the debts in his name so 
he placed them in his father's name.  Further, the appellant 
reported that he had made a promise to the veteran that he 
would never be placed in a nursing home.

Analysis

38 U.S.C.A. § 5121, "Payment of certain accrued benefits 
upon death of a beneficiary," provides that accrued benefits 
are generally defined as unpaid periodic monetary benefits 
authorized under laws administered by VA to which a veteran 
was entitled at death.  See also 38 C.F.R. § 3.1000(a).  

Recently, in Bonny v. Principi, 16 Vet. App. 504 (2002), the 
Court held that section 5121(a) provides for two types of 
payments, periodic monetary benefits to which an individual 
is entitled at death under existing ratings or decisions, 
which for the sake of clarity, the Court referred to as 
"benefits awarded but unpaid," and periodic monetary 
benefits based on evidence in the file at the date of an 
entitled individual's death and due and unpaid for a period 
not to exceed two years, which for the sake of clarity, the 
Court referred to as "accrued benefits."  

The Bonny Court stated that the important distinction between 
the two types of periodic monetary benefits, i.e., between 
"benefits awarded but unpaid" and "accrued benefits," was 
that one type of benefits is due to be paid to the veteran at 
his or her death and one type was not.  As to the former, as 
is the case here, when the benefits have been awarded but not 
paid pre-death, an eligible survivor is to receive the entire 
amount of the award.  The right to receive the entire amount 
of periodic monetary benefits that were awarded to the 
eligible individual shifts to the eligible survivor when 
payment of the award was not made before the eligible 
individual died.  As to the latter type of periodic monetary 
benefits, i.e., "accrued benefits," the Court held that 
what is determinative is that evidence in the individual's 
file at the date of death supported a decision in favor of 
awarding benefits.  Because the benefits cannot be awarded to 
the deceased individual, an eligible survivor can claim a 
portion of those accrued benefits.  

In Bonny, in an August 10, 1995, administrative decision, the 
RO determined that a February 1948 RO decision was clearly 
and unmistakably erroneous and that the veteran's combined 
disability evaluation should have been 50 percent, rather 
than 30 percent, effective January 28, 1948; the veteran died 
on August [redacted], 1995, i.e., five days subsequent to the rating 
action.  The Court held that the appellant, the veteran's 
surviving spouse, was entitled to receive section 5121 
benefits awarded but unpaid, that is, the full amount of 
periodic monetary benefits to which her deceased husband was 
entitled at death under the existing 1995 administrative 
decision.  

In this case, because the veteran died at 4:45 p.m. on May 
[redacted], 2000, the very date of the rating action establishing his 
entitlement to the retroactive benefits sought on appeal, 
resolving all reasonable doubt in the appellant's favor, the 
Board determines that it is at least as likely as not that 
the veteran died after the rating decision was made.  As 
such, under Bonny, the funds sought by the appellant are due 
and unpaid, and an eligible survivor would be entitled to 
receive the full amount of the periodic monetary benefits.  
Thus, this case turn on whether the appellant is an eligible 
survivor entitled to receive the entire amount of the award.

38 U.S.C.A. § 5121 sets forth an exclusive list of living 
persons who are eligible for payment of accrued benefits upon 
the veteran's death, as follows:  (A) the veteran's spouse; 
(B) to the veteran's children (in equal shares); and (C) the 
veteran's dependent parents (in equal shares).  In addition, 
pursuant to this statute, upon the death of a surviving 
spouse, or remarried surviving spouse, the funds go the 
children of the deceased veteran.  Further, upon the death of 
a child, the benefits go to the surviving children of the 
veteran who are entitled to death compensation, dependency 
and indemnity compensation, or death pension.  In all other 
cases, only so much of the accrued benefits may be paid as 
may be necessary to reimburse the person who bore the expense 
of the veteran's last sickness and burial.  38 U.S.C.A. 
§ 5121(a)(1-5); 38 C.F.R. § 3.1000(a).  

For purposes of section 5121, a child of a veteran is defined 
as an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of such 
household at the time of his death, or an illegitimate child; 
and (1) who is under 18 years of age; (2) who, before 
reaching the age of 18 years, became permanently incapable of 
self support; or (3) who is between the ages of 18 and 23 and 
is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.57.

Because this case is factually similar to Wilkes v. Principi, 
16 Vet. App. 237 (2002), another recent Court decision, the 
Board concludes that a discussion of that case is instructive 
for the Board's consideration of this matter.  In Wilkes, the 
appellant, the veteran's nephew, asserted, as the appellant 
does here, that his claim was not one for accrued benefits 
under 38 U.S.C. § 5121.  The Court rejected the appellant's 
contention that his claim could not be characterized as one 
for accrued benefits, and holding that it was because the 
award due and unpaid at the time of the veteran's death 
because the funds were not transferred until after he died.  
Id. at 242.

In addition, in Wilkes, citing Burris v. Principi, 15 Vet. 
App. 348 (2001), the Court pointed out that in order to be 
eligible for accrued benefits, the claimant must qualify as a 
member of one of the statutorily enumerated categories of 
recipients; in Burris, the Court concluded that the 70-year-
old appellant was ineligible for accrued benefits because he 
did not satisfy statutory definition of "child" set forth 
in 38 U.S.C.A § 101(4)(A), which excludes anyone over age 23 
unless they were "permanently incapable of self-support" 
before attaining age 18.  Id. at 352-53.  The Wilkes Court 
noted that, in all other cases, only so much of the accrued 
benefits may be paid as may be necessary to reimburse the 
person who bore the expense of last sickness and burial.  38 
U.S.C. § 5121(a)(5).

Thus, as here, Wilkes turned on whether the appellant was 
eligible to receive the accrued benefits.  Unlike Bonny, 
where the appellant was the veteran's surviving spouse, here 
as in Wilkes, the appellant simply does not qualify as a 
member of one of the statutorily enumerated categories of 
recipients under section 5121(a) because he is not a child, 
spouse, or dependent parent of the veteran for VA accrued 
benefits purposes, i.e., under 21, found to be permanently 
incapable of supporting himself before he reached the age of 
23, or between 18 and 23 and in the process of completing a 
program of education or training at an approved educational 
institution.  In this regard, the Board reiterates that when 
he filed his VA Form 21-601, "Application For Reimbursement 
From Accrued Amounts Due a Deceased Beneficiary," the 
appellant selected the category "other child or children" 
to describe his relationship to the deceased veteran, rather 
than any of the others, including "child or children, 
unmarried and under 18, or under 23 if attending school at 
the time of the veteran's death, or who became permanently 
incapable or self-support prior to attaining age of 18 
years."

In addition, as in Wilkes, the appellant did not pay any 
expenses relating to the veteran's last sickness or burial.  
See 38 U.S.C. § 5121(a)(5).  In this regard, the Board notes 
that on no less than six separate occasions, VA specifically 
requested that the appellant submit evidence showing that he 
paid the expenses of the veteran's last sickness, and 
explained to him the importance of doing so.  The Board 
observes, however, that at every opportunity, including in 
his sworn testimony, the appellant not only consistently 
refused to do so, but acknowledged that the moneys used were 
the veteran's and that all expenses were incurred in the 
veteran's name; in fact, during the hearing, the appellant 
stated that it would have been "foolish" for him to put the 
bills in his name because if he were unable to pay the bills, 
he (the appellant) could "walk away."  Indeed, in his July 
2001 NOD, the appellant stated, "This wrongfully withheld 
compensation has nothing to do with my father's last sickness 
and burial."  Thus, he is not eligible for accrued benefits.  

Moreover, here, as in Wilkes, it is undisputed that the 
veteran died before the award of retroactive compensation 
benefits was electronically deposited by VA into his bank 
account; 38 U.S.C. § 5122 (cancellation of checks mailed to 
deceased payees), applies only to payments received but not 
negotiated by a payee prior to the payee's death.  See also 
38 C.F.R. § 3.1003(a).  Because the benefit payment at issue 
here was made to the veteran after his death, the provisions 
of section 5122 are inapplicable.  See Wilkes v. Principi, 16 
Vet. App. at 242-43.  Rather the provisions of section 5121 
govern because the claim in this case is for certain accrued 
benefits that were not paid by VA before his death.  

In light of the foregoing, because the appellant is not an 
eligible beneficiary under 38 U.S.C.A. § 5121, the Board has 
no discretion and the appeal must be denied.




ORDER

Entitlement to certain accrued benefits is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



